OPINION — AG — ** APPROPRIATION — BEYOND THE FISCAL YEAR — ILLEGAL ** THE APPROPRIATION OF $2,000 MADE TO THE SECRETARY OF STATE BY HOUSE BILL NO. 503 (WHICH DOES NOT SPECIFY THE PARTICULAR FUND FROM WHICH THE SAME IS MADE) MAY BE CHARGED AGAINST THE OTHERWISE UNAPPROPRIATED BALANCE OF THE STATE BOARD OF EQUALIZATION'S ESTIMATE OF REVENUES TO ACCRUE TO THE EMERGENCY APPROPRIATION FUND FOR THE FISCAL YEAR ENDING JUNE 30, 1953 WHICH YOU STATE EXISTED AT THE TIME OF THE PASSAGE AND APPROVAL OF SAID HOUSE BILL NO. 503; AND THAT THE APPROPRIATION OF $1,000 MADE TO THE SECRETARY OF STATE BY SAID SECTION OF SAID 1953 ACT, FOR EACH OF THE FISCAL YEARS ENDING JUNE 30, 1955, MAY BE CHARGED AGAINST EITHER THE OTHERWISE UNAPPROPRIATED BALANCE OF THE ESTIMATE OF REVENUES TO ACCRUE TO THE CREDIT OF THE GENERAL REVENUE FUND, OR THE OTHERWISE UNAPPROPRIATED BALANCE OF THE ESTIMATE OF REVENUES TO ACCRUE TO THE EMERGENCY APPROPRIATION FUND, FOR THE RESPECTIVE YEARS, WHICH YOU STATE EXISTED AT THE TIME OF THE PASSAGE AND APPROVAL OF SAID 1953 ACT. CITE: 62 Ohio St. 9.2 [62-9.2], 62 Ohio St. 9.3 [62-9.3] [62-9.3], 62 Ohio St. 9.5 [62-9.5] ARTICLE X, SECTION 23, 62 Ohio St. 9.8 [62-9.8] (EMERGENCY FUND) (JAMES C. HARKIN)